MEMORANDUM *
Ali Sukunu petitions for review of an order of the Board of Immigration Appeals affirming an Immigration Judge’s denial of asylum, withholding of removal, and relief under the Convention Against Torture. We dismiss in part and deny in part. Because the parties are familiar with the facts of the case, we do not recite them here.
We lack jurisdiction to consider the IJ’s determination that Sukunu failed to demonstrate by clear and convincing evidence that he had filed his application within one year of his arrival in the United States. 8 U.S.C. § 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 815-16 (9th Cir.2001). Sukunu’s appeal to the REAL ID Act fails because his appeal does not present a constitutional claim or a question of law. 8 U.S.C. § 1252(a)(2)(D). We therefore dismiss this portion of his petition for review.
Substantial evidence supports the IJ’s determination that Sukunu was not credible because of material inconsistencies in his testimony, and that the documents Sukunu offered to support his claims were forgeries. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004); Akinmade v. INS, 196 F.3d 951, 955-56 (9th Cir.1999). As a result, the IJ properly found that Sukunu had failed to carry his burden of establishing eligibility for withholding or relief under the Convention Against Torture. We *214therefore deny these portions of his petition for review.
Petition for review DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.